DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           DENISE MIGGINS,
                              Appellant,

                                    v.

                           JOSEPH MIGGINS,
                               Appellee.

                             No. 4D14-890

                           [October 21, 2015]

  Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Krista Marx, Judge; L.T. Case No.
502011DR006263-NB.

    Doreen Truner Inkeles of Beiner, Inkeles & Horvitz, P.A., Boca Raton,
for appellant.

    Adam M. Zborowski of Nugent, Zborowski & Bruce, North Palm Beach,
for appellee.

PER CURIAM.

   Although the trial court was incorrect when it found that the husband’s
military Survivor Benefit Plan was “not marital property subject to
equitable distribution,” see Ondrejack v. Ondrejack, 839 So. 2d 867 (Fla
4th DCA 2003); Wise v. Wise, 765 So. 2d 898 (Fla. 1st DCA 2000), we
nonetheless affirm the court’s treatment of the plan. The former wife
presented no evidence concerning the cost of maintaining the plan and
how equitable distribution or alimony would be affected.
    On the appeal and cross-appeal, we affirm all other issues except one.
The amended final judgment provides that “alimony shall continue until
… [the] wife remarries or cohabitates, or until either party is deceased.”
On remand, the court should enter a second amended final judgment
removing the reference to cohabitation and substitute language referring
to the “existence of a supportive relationship” in accordance with section
61.14, Florida Statutes (2014).
    Affirmed in part, reversed in part and remanded.
STEVENSON, GROSS and TAYLOR, JJ., concur.

                         *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                 -2-